DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (2016/0278201) hereinafter, Cheon in view of Oh et al (2017263891) hereinafter, Oh.

In regards to claim 17, Cheon teaches (New) an electronic device, comprising:
a display apparatus and a processor, wherein the display apparatus comprises an active- matrix organic light emitting diode (AMOLED) panel[0039], a touch panel (fig. 2 210) [0045], a chip IC (fig. 2 (260/212), and a printed circuit board (fig. 2 (250)), 

    PNG
    media_image1.png
    529
    647
    media_image1.png
    Greyscale

wherein the touch panel is disposed on an upper surface of the AMOLED panel (fig. 2 (150)), the touch panel (fig. 2 (210)) and the AMOLED panel each has an outgoing line (fig. 1 (242 and 241)), the outgoing line of the touch panel and the outgoing line of the AMOLED panel are separately extended to form an outgoing line extension end of the touch panel and an outgoing line extension end of the AMOLED panel (fig. 1 (241 and 242) 240), 

    PNG
    media_image2.png
    647
    634
    media_image2.png
    Greyscale

Cheon fails to expressly teach the outgoing line extension end of the AMOLED panel and the outgoing line extension end of the touch panel are electrically connected to the printed circuit board by using the chip IC, wherein the chip IC is configured to drive the display apparatus to display a picture.

[0067] The driving portion 350 includes a driving circuit, and may be a chip-on-film (COF). The driving portion 350 includes a flexible film 351, a driving integrated circuit (IC) 352 located on the flexible film 351, and a plurality of driving terminals 353 located at an edge of the flexible film 351.

    PNG
    media_image3.png
    359
    571
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Cheon to further include using an outgoing line extension end of a touch panel are electrically connected to the printed circuit board by using the chip IC wherein the chip IC is configured to drive the display apparatus to display a picture as taught by Oh in order to provide for a slim profile [006-0010] 
Therefore, Cheon in view of Oh teaches the outgoing line extension end of the AMOLED panel and the outgoing line extension end of the touch panel are electrically connected to the printed circuit board by using the chip IC, wherein the chip IC is configured to drive the display apparatus to display a picture [0053-0057] (fig. 2 and 3 260/240/242/242) Cheon and [0067] Oh
260 may not be necessarily formed in the non-display area NDA, and may be omitted. In addition, the driver chip 260 may be mounted on the FPCB 240 in a chip-on-film (COF) manner. In other words, a tape-carrier-package (TCP) in which the driver chip 260 is mounted on a film in a chip form may be applied to the OLED display device 100. The driver chip 260 may be an IC chip such as a driver IC chip..



In regards to claim 20, Cheon teaches (New) an electronic device, comprising a display apparatus wherein the display apparatus comprises an active-matrix organic light emitting diode (AMOLED) panel[0039], a touch panel (fig. 2 210) [0045], a chip IC (fig. 2 (260/212), and a printed circuit board (fig. 2 and 3 (250)), wherein the touch panel is integrated on an upper surface of the AMOLED panel (fig. 2 (150)) (fig. 2 (210)), and the chip IC is separately connected to an outgoing line extension end of the AMOLED panel and the printed circuit board, wherein the chip IC is configured to drive the display apparatus to display a picture (fig. 2 (241 and 260 and 250).
Cheon fails to expressly teach a processor
However, Oh teaches a processor.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Cheon to further include a processor [0049]. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Cheon to further include a processor as taught by Oh in order to provide more functionality and higher processing abilities. 





In regards to claim 25, Cheon in view of Oh teaches (New) The electronic device according to claim 20, wherein the display apparatus further comprises a copper foil, the copper foil is disposed on a lower surface of the AMOLED panel, and the copper foil is connected to the printed circuit board (fig. 6 610 and 625 [0089] copper layer below display to dissipate heat) Oh.

Allowable Subject Matter
Claims 26-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see claim 17 above, the prior art fails to teach bonding the lower and upper service of the IC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 18,19, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694